J-S74045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

KEVIN S. MINES

                            Appellant                  No. 399 EDA 2016


                  Appeal from the PCRA Order January 14, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0330991-1983


BEFORE: OTT, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                        FILED NOVEMBER 03, 2016

        Kevin S. Mines appeals pro se from the order entered January 14,

2016, dismissing as untimely his petition for relief filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        We adopt the following statement of facts:

        In the early morning hours of February 6, 1983, [A]ppellant
        entered a scheme to commit a robbery with Gregory Lowe and
        Joseph Roberts. In pursuance of this scheme, the three co-
        conspirators proceeded to Tinker’s Café on Maplewood Avenue in
        Philadelphia. The three were denied admittance to the bar
        because a private party was being held inside. While outside the
        bar, the three men observed Samuel Dash about to enter the
        bar.   Lowe grabbed Dash and pushed him against a wall.
        Appellant Mines began to draw a knife but was shot in the
        abdomen by Dash, who was an insurance adjuster and was
        licensed to carry a gun. Lowe thereupon stepped behind Dash
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S74045-16


        and shot him in the head, causing death. Lowe, Roberts, and
        Mines then fled. When later questioned by police about his being
        shot, [A]ppellant made a statement in which he claimed that he
        had been shot from a passing car while standing on the corner of
        17th Street and Erie Avenue. At [A]ppellant’s trial, Roberts a co-
        conspirator, was given immunity from prosecution and
        implicated [A]ppellant in the shooting of Dash. Ballistic evidence
        was introduced which established that the bullet removed from
        [A]ppellant had been fired from Dash’s gun. A bouncer and the
        manager also testified that [A]ppellant had been present at
        Tinker’s Café near the time of the shooting.           Appellant’s
        statement to police about how he had been shot was also
        introduced into evidence by the Commonwealth through the
        testimony of a detective.

Commonwealth v. Mines, 560 A.2d 828, at *2-3 (Pa. Super. 1989)

(unpublished memorandum).

        In December 1983, at the conclusion of the jury trial Appellant was

found guilty of first-degree murder, criminal conspiracy, robbery, and

possession of an instrument of crime.            Appellant was sentenced to life

imprisonment for first-degree murder, and to concurrent terms of two to

four years for conspiracy, three to six years for robbery, and one to two

years for possession of an instrument of crime.1         This Court affirmed the

judgment of sentence on direct appeal. Id.

        In March 1990, Appellant filed his first PCRA petition, 2 which was

dismissed.     This Court affirmed the dismissal, and the Supreme Court of

____________________________________________


1
    Respectively, 18 PA.C.S. §§ 2502, 903, 3701, 907
2
 This first petition was filed under the Post-Conviction Hearing Act, which
was later amended and renamed the Post-Conviction Relief Act.



                                           -2-
J-S74045-16



Pennsylvania      denied     Appellant’s       petition   for   allowance   of    appeal.

Commonwealth v. Mines, 640 A.2d 743 (Pa. Super. 1994) (unpublished

memorandum), appeal denied, 646 A.2d 1177 (Pa. 1994).                            In 1995,

Appellant filed a Right to Know Petition.3 In January 1996, while the Right

to Know Act Petition was pending, Appellant filed his second PCRA petition.

This PCRA petition was dismissed in October 1996, because Appellant’s Right

to Know Act petition was pending on appeal before our Supreme Court.4

        In June 1997, Appellant filed his third PCRA petition.              This Court

affirmed the decision, and the Supreme Court of Pennsylvania denied

Appellant’s petition for allowance of appeal.             Commonwealth v. Mines,

742 A.2d 1148 (Pa. Super. 1999) (unpublished memorandum),5 appeal

denied, 749 A.2d 468 (Pa. 2000).

        In April 2000, Appellant filed a federal habeas petition pursuant to 28

U.S.C. § 2254 in the United States District Court.                  The District Court

dismissed the habeas petition as time-barred. In March 2004, the Third

Circuit Court of Appeals affirmed the district court’s order dismissing the

____________________________________________


3
    65 P.S. §§ 66.1-66.4 (repealed 2008).
4
 The Right to Know Act petition was denied and appeal concluded on April
21, 1997, when the United States Supreme Court denied certiorari.
Commonwealth v. Mines, 680 A.2d 1227 (Pa. Cmwlth. 1996), appeal
denied, 690 A.2d 238 (1997), cert. denied, Mines v. Pennsylvania, 520
U.S. 1190 (1997).
5
    In September 1999, Appellant’s petition for reargument was denied.



                                           -3-
J-S74045-16



habeas petition. Mines v. Vaughn, 96 F. App’x 802 (3d Cir. 2004). In May

2004, Appellant filed his fourth PCRA petition, which was dismissed as

untimely.    This Court affirmed the dismissal.          Commonwealth v. Mines,

903 A.2d 48 (Pa. Super. 2006) (unpublished memorandum).

        Appellant filed his fifth PCRA in September 2009, which was dismissed

by the PCRA court in April 2010.               In May 2011, Appellant filed his sixth

PCRA, which he discontinued in January 2012.

        Appellant filed the instant PCRA petition, his seventh, in May 2012. In

November 2015, the PCRA court issued a Pa.R.Crim.P. 907 notice of its

intent to dismiss Appellant’s petition.            In January 2016, the PCRA court

dismissed Appellant’s petition, and Appellant filed the instant appeal. 6

        Appellant raises the following issue:

        [Whether] the Post Conviction Relief Act court err in summarily
        dismissing the pro se PCRA petition without an evidentiary
        hearing on Appellant’s claim under Lafler v. Cooper __U.S.__,
        132 S. Ct. 1376, 182 L.Ed. 2nd 398 (US 2012); and Missouri v.
        Frye, __ U.S. __, 132 S. Ct. 1399, 182 L.Ed 2d 379 (US 2012)[.]

Appellant’s Brief at 4.

        The standard of review regarding an order denying a petition under

the PCRA is whether the determination of the PCRA court is supported by the

evidence of the record and is free of legal error.               Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007).                  We afford the court’s factual

____________________________________________


6
    The PCRA court did not direct Appellant to file a 1925(b) statement.



                                           -4-
J-S74045-16



findings deference unless there is no support for them in the certified record.

Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa. Super. 2012) (citing

Commonwealth v. Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010)).

      Appellant asserts the PCRA court erred in denying his petition without

a hearing.    There is no absolute right to an evidentiary hearing.         See

Commonwealth v. Springer, 961 A.2d 1262, 1264 (Pa. Super. 2008). On

appeal:

      A reviewing court must examine the issues raised        in the PCRA
      petition in light of the record in order to determine   whether the
      PCRA court erred in concluding that there were           no genuine
      issues of material fact and in denying relief            without an
      evidentiary hearing.

Id.

      Appellant presented a legal argument solely based on his assertion

that he is entitled to relief due to a newly-recognized constitutional right.

Thus, as Appellant raised no issues of material fact, the PCRA court did not

err when it denied Appellant’s petition without an evidentiary hearing. Id.

      We must next address the PCRA timeliness requirements.                The

timeliness of Appellant’s petition implicates our jurisdiction and may not be

altered or disregarded in order to address the merits of his claim.

Commonwealth v. Abu-Jamal, 833 A.2d 719, 723-724 (Pa. 2003). Under

the PCRA, all petitions seeking collateral relief must be filed within one year

of the date the judgment of sentence becomes final. Id. Appellant filed a

direct appeal, which was resolved on March 23, 1989, thus his judgment of



                                     -5-
J-S74045-16



sentence became final on April 24, 1989, as he did not petition the

Pennsylvania Supreme Court for allowance of appeal.          See 42 Pa.C.S.§

9543(b)(3); Pa. R.A.P. § 1113(a).

      The instant petition was filed in May 2012, almost thirty years after

the judgment of sentence became final.          Thus, Appellant’s petition is

patently untimely, and for this Court to have jurisdiction to review the merits

of Appellant’s claims he must prove the applicability of one of the exceptions

to the timeliness requirement.

      There are three statutory exceptions:

      (i) the failure to raise the claim previously was the result
      of interference by government officials with the
      presentation of the claim in violation of the Constitution or
      laws of this Commonwealth or the Constitution or laws of
      the United States;

      (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been
      ascertained by the exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or
      the Supreme Court of Pennsylvania after the time period
      provided in this section and has been held by that court to
      apply retroactively.


42 Pa.C.S. § 9545(b)(1). To invoke one of these exceptions, the petitioner

must plead it and satisfy the burden of proof. Commonwealth v. Beasley,

741 A.2d 1258, 1261 (Pa. 1999).        In addition, a petition seeking relief

pursuant to a statutory exception must adhere to the additional requirement




                                     -6-
J-S74045-16



of filing the claim within 60 days of the date the claim could have been first

presented. 42 Pa.C.S. § 9545(b)(2).

       Appellant asserts that his petition meets the timeliness exception

found in 42 Pa.C.S. § 9545(b)(1)(iii).           According to Appellant, two recent

cases, Lafler v. Cooper, 132 S. Ct. 1376, (2012),7 and Missouri v. Frye,

132 S. Ct. 1399 (2012),8 granted him a new constitutional right. Appellant

is incorrect. This Court has stated previously that neither Frye nor Lafler

created a new constitutional right and, as such, do not provide Appellant

with   an    exception     to   the    timeliness    requirements   of   the   PCRA.

Commonwealth v. Feliciano, 69 A.3d 1270, 1277 (Pa. Super. 2013)

(recognizing that these cases merely applied the Sixth Amendment right to

counsel in the plea-bargaining context); Commonwealth v. Hernandez,

79 A.3d 649, 654 (Pa. Super 2013) (same).

       Accordingly, there is no basis for a time-bar exception under

§9545(b)(1)(iii), and we have no jurisdiction to entertain Appellant’s


____________________________________________


7
  In Lafler, the Supreme Court of the United States held that a defendant
must receive post-conviction relief “when inadequate assistance of counsel
caused nonacceptance of a plea offer and further proceedings led to a less
than favorable outcome” Lafler, 132 S. Ct. at 1382-85.
8
  In Frye, the Supreme Court of the United States held that “defense
counsel has the duty to communicate formal offers from the prosecution and
to accept a plea on terms and conditions that may be favorable to the
accused.” Frye, 132 S. Ct. at 1408.




                                           -7-
J-S74045-16



underlying claim.       The trial court properly dismissed Appellant’s PCRA

petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/3/2016




                                     -8-